Case 2:17-cv-04987-BMC Document 106 Filed 08/26/19 Page 1 of 3 PageID #: 2777



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK
__________________________________________
                                              )
CHRISTOPHER BRADY, Individually and On        )
Behalf of All Others Similarly Situated,      )
                                              )    Case No. 17-cv-4987 (BMC)
                              Plaintiff,      )
                                              )
               -against-                      )    NOTICE OF APPEAL
                                              )
TOP SHIPS INC.; EVANGELOS J. PISTIOLIS; )
ALEXANDROS TSIRIKOS; KALANI                   )
INVESTMENTS LIMITED; MURCHINSON               )
LTD.; MARC BISTRICER; and XANTHE              )
HOLDINGS LTD.,                                )
                                              )
                              Defendants.     )
_________________________________________ )




       PLEASE TAKE NOTICE THAT Lead Plaintiffs, Moshe Onel, Amardeep Sidhu and Joel

Sofer (collectively, “Lead Plaintiffs”), in the above-captioned case, hereby appeal to the United

States Court of Appeals for the Second Circuit from the Court’s Memorandum Decision and Order

(Docket No. 103) entered in the Action on August 5, 2019 and its Judgment (Docket No. 104)

entered in the action on August 7, 2019, that granted defendants’ motions to dismiss (Docket Nos.

92, 93) the Consolidated Amended Class Action Complaint (Docket No. 68) under Rule 12(b)(6)

without leave to amend.
Case 2:17-cv-04987-BMC Document 106 Filed 08/26/19 Page 2 of 3 PageID #: 2778




Dated: August 26, 2019                         Respectfully submitted,

                                               POMERANTZ LLP

                                               By: /s/ Leigh Handelman Smollar

                                               Patrick Dahlstrom
                                               Leigh Handelman Smollar
                                               10 South LaSalle, Suite 3505
                                               Chicago, Illinois 60603
                                               Telephone: 312-377-118
                                               Email: Pdahlstrom@pomlaw.com
                                               Email : lsmollar@pomlaw.com


                                               POMERANTZ LLP
                                               Jeremy A. Lieberman
                                               Michael Grunfeld
                                               600 Third Avenue, 20th Floor
                                               New York, New York 10016
                                               Telephone: (212) 661-1100
                                               Facsimile: (212) 661-8665
                                               Email: jalieberman@pomlaw.com
                                               mgrunfeld@pomlaw.com

                                               Lead Counsel for Lead Plaintiffs and
                                               the Proposed Class
Case 2:17-cv-04987-BMC Document 106 Filed 08/26/19 Page 3 of 3 PageID #: 2779



                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 26, 2019, a copy of the foregoing was filed electronically

via the Court’s CM/ECF system. Notice of this filing will be sent by e-mail to all parties by

operation of the Court’s electronic filing system or by other means to anyone unable to accept

electronic filing. Parties may access this filing through the Court’s CM/ECF System




                                                     /s/Leigh Handelman Smollar_
                                                     Leigh Handelman Smollar
